[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
The plaintiff Dorothy Mitchell brings this action for partition. The other two joint owners of the property in question are the plaintiffs brothers, the defendants, Morris Silverstein and Samuel Silverstein. The property is derived from the mother Esther S. Silverstein, who died intestate in 1969. A sister Belle Silverstein was originally a beneficiary. She however died intestate in 1990. Her former share 1/4 share has been distributed equally to the plaintiff and the two defendants, each now owning an undivided one third share. The plaintiff Dorothy Mitchell is now 76 years of age and has been waiting for thirty years to collect her one third share from this property. The plaintiff moves for summary judgment
For over one hundred and fifty years it has been the law in this state that persons who are joint owners of property are CT Page 3515 entitled to partition as a matter of right. Wilcox v. WillardShopping Center Assoc., 208 Conn. 318, 325 (1988); Johnson v.Olmstead, 49 Conn. 509, 517 (1882). General Statutes § 52-495
provides for partition of joint and common estates.
There is no question of fact as to whether the plaintiff is entitled to partition in this case. The court orders partition. The court will set the matter down for a hearing as to whether the court will order partition by sale, or conversely, partition in kind — physical partition of the property.
L. Paul Sullivan, J.